Citation Nr: 0843850	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-15 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial increased rating in excess of 
10 percent for residuals of a compression fracture of the 
lumbar spine, to include mild loss of height of L-4.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The veteran served on active military duty from August 1971 
to August 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Louis, Missouri.  In that decision, the RO awarded 10 percent 
evaluation for the veteran's service connected residuals of a 
compression fracture of the lumbar spine, to include mild 
loss of height of L-4 (effective May 5, 2005).  


FINDING OF FACT

The veteran's residuals of a compression fracture of the 
lumbar spine, to include mild loss of height of L-4, have not 
been manifested by forward flexion of the thoracolumbar spine 
to 60 degrees or less; a combined range of motion of the 
thoracolumbar spine of 120 degrees or less; muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; or by incapacitating episodes.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for service-connected residuals of a compression fracture of 
the lumbar spine has not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code (DC) 5235 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

In a June 2005 letter, the RO satisfied its duty to notify 
the veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2008).  The RO notified the veteran of:  
Information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claim.  In a March 
2006 letter the RO also notified the veteran of the process 
by which initial disability ratings and effective dates are 
established, as required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VCAA notice is not required in every 
case.  Notice is not required under circumstances where a 
claim for service connection is granted, a rating and 
effective date are assigned, and the claimant files an appeal 
as to the initially assigned rating or the effective date for 
the grant of service connection.  See Dingess, 19 Vet. App. 
at 491 (in which the Court held that, "[i]n cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled").  Rather, under those 
circumstances, the provisions of 38 U.S.C.A. §§ 5104 & 7105 
and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the veteran has received proper notice for his 
increased rating claim.  After his August 2005 grant of 
service connection for residuals of a compression fracture of 
the lumbar spine, the veteran perfected a timely appeal of 
the initially assigned 0 percent.  The veteran was awarded a 
10 percent in May 2006 by the RO (effective May 5, 2005).  No 
section 5103(a) notice is required for the veteran's 
increased rating claim.  The additional notification 
provisions for increased rating claims recently set forth by 
the Court are not applicable in the present case.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the increased rating issue on appeal.  All relevant treatment 
records adequately identified by the veteran have been 
obtained and associated with his claims folder.  The veteran 
stated in April 2006 that he had no further evidence to 
submit.  He was been accorded a pertinent VA examination in 
April 2006.  

II.  Legal Criteria

	A.  Disability Evaluations in General

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2008).  Also, for initial rating decisions that establish 
service connection and assign an initial disability rating, 
the entire period is considered for the possibility of staged 
ratings.  Consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2008).  In exceptional cases, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be awarded.  38 C.F.R. § 3.321 
(b)(1) (2008).  For an extraschedular evaluation to apply, 
there generally must be a "finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2008).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2008).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  

	B.  The Musculoskeletal System

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including flare ups.  38 C.F.R. § 4.14 (2008).  
The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2008) (addressing the joints) should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).  

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and 
weight-bearing are related considerations.  38 C.F.R. § 4.45.  
For the purpose of rating disability from arthritis, the 
spine is considered a major joint.  Id.  

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

The General Rating Formula for Diseases and Injuries of the 
Spine for DCs 5235 to 5243 provides for the rating of 
disabilities of the spine.  The formula includes DC 5235 
regarding vertebral fracture or dislocation.  With or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the formula is as follows:  

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 
percent);

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire 
thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine 
(30 percent);

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees, or the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees, or 
the combined range of motion of the cervical spine not 
greater than 170 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);

For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees, or combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees, or combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 50 percent 
or more of the height (10 percent).  38 C.F.R. § 4.71a 
(2008) (emphasis added).  

III.  Analysis

The history of the veteran's disability shows that in an 
August 2005 rating action, the RO granted service connection 
for residuals of a compression fracture of the lumbar spine 
(0 percent disabling, effective May 5, 2005).  In May 2006, 
the RO awarded an increase for residuals of a compression 
fracture of the lumbar spine, to include mild loss of height 
of L-4 (10 percent disabling, effective May 5, 2005).  This 
disability remains evaluated as 10 percent disabling.  

The veteran contends that he had no problems with his back 
prior to his service.  While he was in service, he injured 
his back.  He seeks an increase in his disability rating and 
states he is incapacitated.  

The veteran's June 1971 enlistment examination was negative 
for spinal problems.  A February 1972 service treatment 
record provides a provisional diagnosis of a compression 
fracture, L-4 and a description of an incident where the 
veteran fell and landed on his back.  This record shows the 
veteran was admitted to the emergency room.  A clinical 
record with an admission date of February 1972 and a 
discharge date of March 1972 gives a summary of the veteran's 
treatment; the discharge diagnoses were compression fracture 
of the fourth lumbar vertebra, congenital spondylolysis at L-
5 and S1, and a contusion of the right foot.  At discharge 
the veteran's symptoms were minimal low back pain with 
prolonged sitting or standing.  

The service treatment records from April 1972 to June 1972 
show veteran was continually treated in follow up 
appointments for low back pain and stiffness.  The L-4 
compression fracture was noted on his July 1974 separation 
examination.  

A March 2006 VA medical record shows that the veteran was 
seen for a backache.  The record notes the veteran's history 
of a compression fracture of L-4.  The medical record 
discusses findings of a January 2006 abnormal magnetic 
resonance imaging report (MRI) and a November 2005 X-ray.  
The MRI showed mild grade one retrolisthesis of L-4 with 
respect to L-5 with associated significant narrowing of 
bilateral L4-L5 neuralformina.  It also showed a prominent 
Schmorl's node formation was noted in the superior endplate 
of L-4 with a mild loss of height of L-4.  The X-ray showed 
the following impressions:  1) Old partial compression 
fracture of L-4; 2) minimal retrolisthesis of L-4 upon L-5; 
3) bilateral L-5 pars defects with minimal spondylolisthesis.  
The assessment on the March 2006 record was a chronic 
backache, "likely secondary to his old compression fracture 
of L-4."  

The veteran was given a VA examination for the spine in April 
2006.  The examiner's report shows he reviewed the veteran's 
claims file.  The examiner first noted that the February 1972 
to March 1972 clinical record stated X-rays found 
"congenital spondylolysis of L-5 on S-1."  The report 
states that the veteran told the examiner he experienced 
intermittent problems with his lower back, but had no 
definitive treatment until about one year ago.  The veteran 
said he had been treated with pain pills.  He had worn a back 
brace in the past, but the brace did not help him so he 
stopped using it.  The veteran said he could not work for the 
past two years because of recurrent problems with his low 
back.  

Physical examination of the veteran showed the veteran was 
able to flex his spine only to 75 degrees, extend it 
15 degrees and bend it laterally 15 degrees.  Pain limited 
further motion for all movements.  The diagnosis was a healed 
compression fracture of the fourth lumbar vertebra and 
symptomatic spondylolisthesis.  

In the report's disposition, the examiner stated at the 
outset that the veteran's in-service injury resulted in a 
15 percent loss of height anteriorly and noted that the 
veteran was diagnosed with spondylolisthesis at the time of 
the injury.  After stating that the veteran's fracture had 
undoubtedly healed, the examiner stated "it is the very 
strong opinion of this examiner that his current symptoms are 
due to the spondylolisthesis which existed at the time the 
patient entered service, furthermore, there is no evidence 
whatsoever that the back injury of 1972 had any effect 
whatsoever on the spondylolisthesis."  The examiner went on 
to say the veteran's current symptoms are due to the 
spondylolisthesis "which existed at the time he entered the 
service and which have been aggravated by 40 years of work, 
wear and tear and time."  

It has not been contended or shown in this case that the 
veteran is service-connected due to DC 5236 sacroiliac injury 
and weakness; DC 5237 lumbosacral or cervical strain; DC 5238 
spinal stenosis; DC 5239 spondylolisthesis or segmental 
instability; DC 5240 ankylosing spondylitis; DC 5241 spinal 
fusion; DC 5242 degenerative arthritis of the spine; or DC 
5143 invertebral disc syndrome.  The diagnostic code 
pertaining to the veteran's disability is DC 5253 vertebral 
fracture or dislocation.  

The Board finds a higher evaluation for the veteran's 
service-connected residuals of a compression fracture of the 
lumbar spine, to include mild loss of height of L-4, is not 
warranted.  The April 2006 VA examination is more probative 
than the March 2006 VA medical record because the examiner 
observed the veteran, reviewed the claims file, and explained 
his reasoning for his opinion.  The March 2006 VA medical 
record does not provide any reasoning and only speculates 
that the veteran's symptoms were "likely secondary to the 
veteran's 1972 compression fracture.  

As the examiner opined that the veteran's current symptoms 
are due to his nonservice-connected spondylolisthesis, 
38 C.F.R. § 4.71a is not for application here.  Only current 
symptoms may be used to determine whether an increase in an 
award is warranted.  Of significance is the fact that the 
compensable evaluation awarded was based on the mild loss of 
height resulting from the compression fracture, no any 
resulting limitation of function in the lumbosacral spine.  
The part of 38 C.F.R. § 4.71a that applied to this condition 
was "vertebral body fracture with loss of 50 percent or more 
of the height."  The higher ratings of 38 C.F.R. § 4.71a 
center on flexion, range of motion, muscle spasms, abnormal 
gaits and abnormal contours.  38 C.F.R. § 4.71a.  

Neither staged ratings or extraschedular consideration 
applies here.  There were no distinct periods of time during 
which the veteran's disability was compensable for an 
increase since the effective date of service connection.  He 
is not entitled to receive a "staged" rating.  Fenderson, 
supra.  The veteran has not been hospitalized for his 
disability and no objective evidence suggests it provides an 
unusual employment handicap; rather the evidence seems to 
show that the veteran's current symptoms were the result of 
his nonservice-connected spondylolisthesis.  A referral for 
consideration of an extraschedular rating is also not 
warranted.  38 C.F.R. § 3.321 (b)(1).  

As the preponderance of the evidence is against the claim for 
an initial increased rating, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial disability rating greater than 10 percent for 
service connected residuals of a compression fracture of the 
lumbar spine, to include mild loss of height of L-4, is 
denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


